DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-13 of prior U.S. Patent No. 10828692. This is a statutory double patenting rejection.

Claim Objections
Claim(s) 1, 4, 5, 7-9, 15, 16 and 18 is/are objected to because of the following informalities:
Claim 1 recites “said interior”.  This appears to be a typo and should recite --an interior--.
Claim 4 recites “wherein at least annular groove” and “the outer circumference”.  These appear to be typos and should be amended to “wherein at least one annular groove” and --an outer circumference--.
Claim 5 recites “said at least one biasing member”.  This appears to be a typo and should recite --at least one biasing member--.
Claims 7-9 recite “the distal end of said tip”.  This appears to be a typo and should recite --a distal end of said tip--.
Claims 15 and 16 recites “insert section”.  This appears to be a typo and should be amended to --insert section seat--.
Claim 18 recites “the portion of said fitting” and “the face of the distal portion of said tip”.  These appear to be typos and should recite --a portion of said fitting-- and --a face of a distal portion of said tip--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5-9, 11, 13-15 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Toosky et al. US 2006/0090318.

    PNG
    media_image1.png
    486
    683
    media_image1.png
    Greyscale

Toosky discloses an end effector (see above) comprising: a housing (102) having a first end and a second end, wherein said first end has an opening; a tip (104) positioned in said opening of said housing, wherein said tip and said interior of said housing form a central bore; at least one insert (140) positioned internal said housing and extending into said central bore formed in said tip.
As for claim 3, Toosky discloses wherein said at least one insert (140) is composed of multiple adjacent sections (112, 156, 160).
As for claims 5 and 6, Toosky discloses wherein said at least one biasing member (114, 168) is positioned adjacent said at least one insert in said housing.
As for claims 7-9, Toosky discloses wherein a workpiece contact surface (top of nosepiece, 104, see annotated Fig. 7 below) is formed at the distal end of said tip (104).
As for claims 11, 13 and 14, Toosky discloses wherein at least one insert section seat (158) may be positioned between adjacent said at least one insert.
As for claim 15, Toosky discloses wherein said insert section seat (158) is positioned on an axial surface of said at least one insert adjacent said at least one biasing member (114).
As for claim 17, Toosky discloses wherein a locator (internal bore of nosepiece 104, see annotated Fig. 7 below) is formed in said tip.

    PNG
    media_image2.png
    493
    612
    media_image2.png
    Greyscale

As for claims 18 and 19, Toosky discloses all the limitations as recited.  The main difference between claims 18 and 19 being the recited fitting which is disclosed by Toosky and shown in the annotated Figure below.

    PNG
    media_image1.png
    486
    683
    media_image1.png
    Greyscale

As for claim 20, Toosky discloses all the limitations as recited.  The main difference between claim 20 being the recited fitting and functional language of the end effector.  As previously stated Toosky discloses all the structural limitations as shown in the above annotated Figure.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Therefore, the prior art is capable of performing the function of providing an “end effector that mitigates or reduces the frequency, intensity, and/or number of vibrations and/or energy transmitted from an end effector to a user during operation of the end effector upon a workpiece, generally reducing the kinetic energy transmitted to a user during operation of an end effector adapted for use with a rivet to prevent improper placement and spread of said rivet as the distal end of said rivet is spread upon impact during insertion in said workpiece.”
Allowable Subject Matter
Claim(s) 2, 4, 10, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723